DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: In the claimed “the first through hole being in communication with the light transmission hole,” The meaning of the phrase “in communication with” is not clear.
Claims 2-14 are rejected as being depended on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2017/0162606 to Yan et al. (hereafter “Yan”).
Regarding claim 1, Yan illustrates in figures 10A-10C with associated text:
An array substrate comprising:
a base substrate 13;
a light shielding layer 14, which is on the base substrate and comprises a light transmission hole 11o;
an active layer 17 of a thin film transistor, at one side of the light shielding layer away from the base substrate; and
an insulating layer 15, 23 ([0018]-[0019] 15 and 23 are silicon nitride) on the base substrate, the insulating layer including a first through hole 33, the first through hole being in communication with the light transmission hole.
Regarding claim 2, Yan illustrates in figures 10A-10C an orthogonal projection of the first through hole 33 on the base substrate 13 and an orthogonal projection of the active layer 17 on the base substrate do not overlap.
Regarding claim 3, Yan illustrates in figures 10A-10C the orthogonal projection of the light transmission hole 11o on the base substrate 13 is completely within an orthogonal projection of the first through hole 33 on the base substrate.
Regarding claim 4, Yan illustrates in figures 10B-10C a filling structure 35, 37, wherein the filling structure is filled in the first through hole 33 and the light transmission hole 11o.
Regarding claim 5, Yan illustrates in figures 10B-10C the first through hole 33 and the light transmission hole 11o are completely filled by the filling structure 35, 37.
Regarding claim 6, Yan illustrates in figures 10B-10C a filling layer 37, wherein the filling layer is located on a side of the insulating layer 15, 23 away from the base substrate 13, and the filling structure 35, 37 is integrally formed with the filling layer.
Regarding claim 7, Yan discloses in paragraph [0023] the filling layer 37 comprises any one of a group consisting of a passivation layer, a gate insulating layer, an interlayer insulating layer, and a planarization layer.  Paragraph [0023] states: “An organic insulating layer 37 is disposed over the insulating layer 35, which can be formed by spin-on coating to provide an insulating surface for stacking films subsequently.”  Therefore 37 is an interlayer insulating layer and a planarization layer.
Regarding claim 8, Yan discloses in paragraphs [0018]-[0019] the insulating layer 15, 23 comprises at least one of a group consisting of a buffer layer, a passivation layer, a gate insulating layer, and an interlayer insulating layer.  Paragraph [0018] states insulating layer is a buffer layer and paragraph [0019] states 23 is an interlayer insulating layer or interlayer dielectric (ILD).
Regarding claim 9, Yan illustrates in figures 10B-10C a source electrode 29L1 and a drain electrode 29L2,
wherein the source electrode and the drain electrode are respectively connected to the active layer 17 through second through holes penetrating at least one of the passivation layer, the gate insulating layer and the interlayer insulating layer 23 (see claim 8).
Regarding claim 13, Yan discloses in paragraph [0005]: A display panel (liquid-crystal panel) comprising the array substrate 13 according to claim 1.
Regarding claim 14, Yan discloses in paragraph [0005]: A display device (module) comprising the display panel (liquid-crystal panel) according to claim 13.

Allowable Subject Matter
If the §112 rejection is overcome, claims 10 and 12 will be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 and 19-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 10 and 12, the current prior art does not illustrate the entire dependent claim.
Regarding claims 15-17 and 19-22, the current prior art does not illustrate “forming an active layer of a thin film transistor on the light shielding thin film layer; and after the active layer is formed, patterning the light shielding film layer to form a light shielding layer, wherein the light shielding layer comprises a light transmission hole.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent No. 7,208,766 to Yamazaki et al. illustrates the claimed invention except at least the through hole is not touching the light transmission hole.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738